WIEAND, Judge,
concurring:
I join my colleagues in holding that the plaintiff-appellant failed to prove negligence on the part of the physician who, as medical director of appellant’s employer, recommended that appellant be discharged because his ability to perform the duties of his employment had been impaired by the use of drugs. This holding, it will be observed, assumes that a physician who contracts with an employer to examine an employee for purposes of continued employment owes to the employee a duty to exercise due care. However, we have not attempted to define the nature or scope of the duty owed to such an examinee and have not held the duty co-extensive with that which is owed where the doctor-patient relationship does in fact exist. See: Annotation of cases at 10 A.L.R.3d 1871.